Citation Nr: 1712242	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-36 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU) prior to October 6, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to February 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2014 and January 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


REMAND

In January 2016, the Board remanded the appeal for a retrospective medical opinion addressing any effects the Veteran's service-connected disabilities had on his occupational functioning for the period prior to October 6, 2014.  In doing so, the Board specifically observed that 38 C.F.R. § 4.16 (2016) requires consideration of the impact of all of a veteran's service-connected conditions on his ability to obtain and maintain gainful employment.  The Veteran in this case has been service connected for a lumbar spine disability and tinnitus since October 2006, and bilateral lower extremity radiculopathy since October 2009.

In August 2016, a VA staff physician opined that prior to October 2014, the Veteran would have been considered suitable for sedentary or semi-sedentary employment.  She described impairment resulting from lower extremity weakness and limited range of motion but suggested that because these impairments were relatively minor, they had not prevented gainful employment.  She further noted that the Veteran did not experience a "precipitous decline in his situation until September 2014, at which time he began to experience significant worsening of pain."

Initially, the Board finds the August 2016 opinion inadequate because the physician did not address the Veteran's service-connected tinnitus which the Veteran has reported distracts him during the day and results in anxiety and frustration.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, an addendum opinion is needed to address any occupational impairment resulting from these symptoms for the period prior to October 6, 2014.

In addition, the examiner should also address her comment that the Veteran's situation precipitously declined in September 2014 in light of her statement that the Veteran was suitable for certain types of employment prior to October 2014.  The examiner should provide clarifying information as to any occupational impairment resulting from the Veteran's service-connected disabilities during this period of decline.

Finally, in November 2016, the representative submitted a correspondence stating that the Veteran had waived "AOJ review of the attached evidence."  Although the Veterans Appeals Control and Locator System indicates that a physician medical statement submitted by the Veteran had been associated with the claims file at that time, the Board has reviewed every document in both VBMS and Virtual VA but has not found any document matching that description and dated from the time of the November 2016 correspondence.  On remand, the Veteran should be asked to submit another copy of any such physician medical statement.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that he submit another copy of any physician medical statement previously submitted on or about November 2016.

2.  Forward the entire claims file in electronic records and a copy of this remand to the examiner who prepared the August 2016 VA retrospective opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

Based on a review of the claims file, the examiner should fully describe any occupational impairment resulting from the Veteran's service-connected disabilities for the period prior to October 6, 2014.  All disabilities must be addressed.  The examiner is advised that the Veteran has been service connected for a lumbar spine disability and tinnitus since October 2006, and left and right lower extremity radiculopathy since October 2009.

The examiner should also address her prior comment that the Veteran's situation "precipitously declined" prior to October 6, 2014.  Specifically, the examiner should provide clarifying information as to any occupational impairment resulting from the Veteran's service-connected disabilities during this period of decline.

A complete rationale should accompany any opinion provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.

3.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




